In an action brought under article 15 of the Real Property Law to quiet title to a certain lot in Kings County, respondent City of New York claims title to the lot as a public highway. Respondents Childrens Amusement Corporation and Chassen are abutting owners. Appellant is the holder of a first mortgage and of a transfer of tax lien on the premises involved. Respondents have alleged in their answers, as cross complaints against appellant, that the City of New York has title to the lot and that appellant’s mortgage and transfer of tax lien are void. This is an appeal from three separate orders denying appellant’s motions to make the cross complaints more definite and certain and to dismiss the cross complaints for insufficiency. Orders affirmed, with $10 costs and disbursements to each respondent filing a brief. No opinion. Nolan, P. J., Cars-well, Johnston, Adel and Sneed, JJ., concur.